Exhibit 10

 

[LOGO] First Midwest Bancorp, Inc.

 

OMNIBUS STOCK AND INCENTIVE PLAN

 

(As amended and Restated February 19, 2003)



--------------------------------------------------------------------------------

 

 

Table of Contents

 

         

Page

--------------------------------------------------------------------------------

SECTION 1.

  

ESTABLISHMENT, PURPOSE, AND EFFECTIVE DATE OF PLAN

  

1

1.1

  

Establishment

  

1

1.2

  

Purpose

  

1

1.3

  

Effective Date

  

1

SECTION 2.

  

DEFINITIONS

  

1

2.1

  

Definitions

  

1

2.2

  

Gender and Number

  

3

SECTION 3.

  

ELIGIBILITY AND PARTICIPATION

  

3

3.1

  

Eligibility and Participation

  

3

SECTION 4.

  

ADMINISTRATION

  

4

4.1

  

Administration

  

4

4.2

  

Delegation of Authority

  

4

4.3

  

Award Agreements

  

4

SECTION 5.

  

STOCK SUBJECT TO PLAN

  

4

5.1

  

Number of Shares Available for Awards

  

4

5.2

  

Reuse

  

4

5.3

  

Limitations on Awards to a Single Participant

  

5

5.4

  

Adjustment in Capitalization

  

5

SECTION 6.

  

DURATION OF PLAN

  

5

6.1

  

Duration of Plan

  

5

SECTION 7.

  

STOCK OPTIONS

  

5

7.1

  

Grant of Options

  

5

7.2

  

Option Price

  

6

7.3

  

Exercise of Options

  

6

7.4

  

Payment

  

6

7.5

  

Limitations on ISOs

  

7

7.6

  

Restrictions on Stock Transferability

  

7

7.7

  

Termination of Employment Due to Death, Disability, Retirement

  

7

7.8

  

Termination of Employment other than Due to Death, Disability, Retirement or for
Cause; Termination for Cause

  

7

7.9

  

Nontransferability of Options

  

8

SECTION 8.

  

STOCK APPRECIATION RIGHTS

  

8

8.1

  

Grant of Stock Appreciation Rights

  

8

8.2

  

Exercise of SARs in Lieu of Options

  

9

8.3

  

Exercise of SARs in Addition to Options

  

9

 

i



--------------------------------------------------------------------------------

 

Table of Contents

(continued)

 

         

Page

--------------------------------------------------------------------------------

8.4

  

Exercise of SARs Independent of Options

  

9

8.5

  

Exercise of SARs Upon Lapse of Options

  

9

8.6

  

Payment of SAR Amount

  

9

8.7

  

Form and Timing of Payment

  

9

8.8

  

Limit of Appreciation

  

9

8.9

  

Term of SAR

  

10

8.10

  

Termination of Employment

  

10

8.11

  

Nontransferability of SARs

  

10

SECTION 9.

  

RESTRICTED STOCK AND RESTRICTED STOCK UNITS

  

10

9.1

  

Grant of Restricted Stock or Restricted Stock Units

  

10

9.2

  

Transferability

  

10

9.3

  

Other Restrictions

  

10

9.4

  

Voting Rights

  

10

9.5

  

Dividends and Other Distributions

  

10

9.6

  

Termination of Employment Due to Retirement

  

11

9.7

  

Termination of Employment Due to Death or Disability

  

11

9.8

  

Termination of Employment for Reasons other than Death, Disability, or
Retirement

  

11

9.9

  

Nontransferability

  

11

SECTION 10.

  

PERFORMANCE UNITS AND PERFORMANCE SHARES

  

11

10.1

  

Grant of Performance Units or Performance Shares

  

11

10.2

  

Value of Performance Units and Performance Shares

  

11

10.3

  

Payment of Performance Units and Performance Shares

  

12

10.4

  

Form and Timing of Payment

  

12

10.5

  

Termination of Employment Due to Death, Disability, or Retirement

  

12

10.6

  

Termination of Employment for Other Reasons

  

12

10.7

  

Nontransferability

  

12

10.8

  

Performance Goals

  

12

SECTION 11.

  

OTHER AWARDS

  

13

11.1

  

Grant of Other Awards

  

13

11.2

  

Terms of Other Awards

  

13

SECTION 12.

  

BENEFICIARY DESIGNATION

  

13

12.1

  

Beneficiary Designation

  

13

SECTION 13.

  

RIGHTS OF EMPLOYEES

  

13

13.1

  

Employment

  

13

13.2

  

Participation

  

13

 

ii



--------------------------------------------------------------------------------

 

Table of Contents

(continued)

 

         

Page

--------------------------------------------------------------------------------

SECTION 14.

  

CHANGE IN CONTROL

  

13

14.1

  

In General

  

13

14.2

  

Definition

  

13

SECTION 15.

  

AMENDMENT, MODIFICATION AND TERMINATION OF PLAN

  

15

15.1

  

Amendment, Modification, Suspension and Termination of Plan

  

15

SECTION 16.

  

TAX WITHHOLDING

  

15

16.1

  

Tax Withholding

  

15

16.2

  

Share Withholding

  

15

SECTION 17.

  

INDEMNIFICATION

  

15

17.1

  

Indemnification

  

15

SECTION 18.

  

REQUIREMENTS OF LAW

  

16

18.1

  

Requirements of Law

  

16

18.2

  

Governing Law

  

16

 

iii



--------------------------------------------------------------------------------

 

Section 1. Establishment, Purpose, and Effective Date of Plan

 

1.1 Establishment. First Midwest Bancorp, Inc., a Delaware corporation, hereby
amends and restates the “FIRST MIDWEST BANCORP, INC. 1989 OMNIBUS STOCK AND
INCENTIVE PLAN” as the “FIRST MIDWEST BANCORP, INC. OMNIBUS STOCK AND INCENTIVE
PLAN.”

 

1.2 Purpose. The purpose of the Plan is to advance the interests of the Company
by providing to employees additional incentives and motivation toward superior
performance of the Company and its subsidiaries, and by enabling the Company and
its subsidiaries to attract and retain the services of employees upon whose
judgment, interest, and special effort the successful conduct of its operations
is largely dependent.

 

1.3 Effective Date. The Plan, as amended and restated, shall become effective
immediately upon its adoption by the Board of Directors of the Company on
February 19, 2003.

 

Section 2. Definitions

 

2.1 Definitions. Whenever used herein, the following terms shall have their
respective meanings set forth below:

 

(a) “Award” means any Stock Option, Stock Appreciation Right, Restricted Stock,
Restricted Stock Unit, Performance Unit, Performance Share or Other Award
granted under this Plan.

 

(b) “Award Agreement” means the agreement that sets forth the terms, conditions
and limitations applicable to an Award.

 

(c) “Board” means the Board of Directors of the Company.

 

(d) “Cause” shall mean any one of the following:

 

(i) gross misconduct in, or the continued and willful refusal by the Participant
after written notice by the Company to make himself available for the
performance of the Participant’s duties for the Company or a subsidiary; or

 

(ii) conviction for a felony for a matter related to the Company or a
subsidiary; or

 

(iii) suspension due to the direction of any authorized bank regulatory agency
that the Participant be relieved of his duties and responsibilities to the
Company or a subsidiary.

 

(e) “Code” means the Internal Revenue Code of 1986, as amended.

 

(f) “Committee” means the Compensation Committee of the Board of Directors or
such other committee appointed from time to time by the Board of Directors to
administer this Plan. The Committee shall consist of two or more members, each
of whom shall



--------------------------------------------------------------------------------

 

qualify as a “non-employee director,” as the term (or similar or successor term)
is defined by Rule 16b-3, and as an “outside director” within the meaning of
Code Section 162(m) and regulations thereunder.

 

(g) “Company” means First Midwest Bancorp, Inc., a Delaware corporation.

 

(h) “Disability” means totally and permanently disabled as from time to time
defined under the First Midwest Bancorp Consolidated Pension Plan.

 

(i) “Employee” means a regular salaried employee (including officers and
directors who are also employees) of the Company or its Subsidiaries, or any
branch or division thereof. A regular salaried employee who, with the approval
of the Board of Directors or the Committee enters into a continuing participant
agreement with the Company or its Subsidiaries effective upon such person
ceasing to be a regular salaried employee, shall continue to be an Employee for
purposes of this Plan and shall not be deemed to incur a termination of
employment during the term of such continuing participant Agreement.

 

(j) “Fair Market Value” means the average of the highest and lowest prices of
the Stock as reported by the consolidated tape of the NASDAQ National Market
System on a particular date. In the event that there are no Stock transactions
on such date, the Fair Market Value shall be determined as of the immediately
preceding date on which there were Stock transactions.

 

(k) “Option” means the right to purchase Stock at a stated price for a specified
period of time. For purposes of the Plan an Option may be either (i) an
“Incentive Stock Option,” or “ISO” within the meaning of Section 422 of the
Code, (ii) a “Nonstatutory (Nonqualified) Stock Option,” or “NSO,” or (iii) any
other type of option encompassed by the Code.

 

(l) “Other Award” means an Award, other than a Stock Option, Stock Appreciation
Right, Restricted Stock, Restricted Stock Unit, Performance Unit or Performance
Share granted under this Plan, including the right to receive Stock or a fixed
or variable share denominated unit granted under this Plan or any deferred
compensation plan established from time to time by the Company.

 

(m) “Participant” means any Employee designated by the Committee to participate
in the Plan.

 

(n) “Performance Unit” means a right to receive a payment equal to the value of
a Performance Unit as determined by the Committee based upon performance and
pursuant to Section 10 of the Plan.

 

(o) “Performance Share” means a right to receive a payment equal to the value of
a Performance Share as determined by the Committee based on performance and
pursuant to Section 10 of the Plan.

 

(p) “Period of Restriction” means the period during which the transfer of shares
of Restricted Stock is restricted pursuant to Section 9.2 of the Plan.

 

2



--------------------------------------------------------------------------------

 

(q) “Plan” means the First Midwest Bancorp, Inc. Omnibus Stock and Incentive
Plan as set forth herein and any amendments hereto.

 

(r) “Previously Acquired Share” means a share of Stock acquired by the
Participant or any beneficiary of Participant other than pursuant to an Award
under this Plan or the predecessor to this Plan, or if so acquired, such share
of Stock has been held for a period of not less than six months.

 

(s) “Restricted Stock” means Stock granted to a Participant pursuant to Section
9 of the Plan.

 

(t) “Restricted Stock Unit” means a right to receive a payment equal to the
value of a share of Stock, pursuant to Section 9 of the Plan.

 

(u) “Retirement” means termination of employment other than for Cause, at or
after the Participant’s (a) age 65 (“Normal Retirement Date”) or (b) age 55 (but
prior to age 65), with fifteen or more years of service, or such other date
prior to age 65 which constitutes an Early Retirement Date (“Early Retirement
Date”) as defined from time to time under the First Midwest Bancorp Consolidated
Pension Plan. Years of service shall be determined in accordance with said
Pension Plan.

 

(v) “Rule 16b-3” means Rule 16b-3 or any successor or comparable rule or rules
applicable to Awards granted under the Plan promulgated by the Securities and
Exchange Commission under Section 16(b) of the Securities Exchange Act of 1934,
as amended.

 

(w) “Stock” means the Common Stock, without par value, of the Company.

 

(x) “Stock Appreciation Right” and “SAR” mean the right to receive a payment
from the Company equal to the excess of the Fair Market Value of a share of
stock at the date of exercise over a specified price fixed by the Committee,
which shall not be less than 100% of the Fair Market Value of the Stock on the
date of grant. In the case of a Stock Appreciation Right which is granted in
conjunction with an Option, the specified price shall be the Option exercise
price.

 

2.2 Gender and Number. Except when otherwise indicated by the context, words in
the masculine gender when used in the Plan shall include the feminine gender,
the singular shall include the plural, and the plural shall include the
singular.

 

Section 3. Eligibility and Participation

 

3.1 Eligibility and Participation. Participants in the Plan shall be selected by
the Committee from among those Employees who, in the opinion of the Committee,
are Employees in a position to contribute to the Company’s continued growth and
development and to its long-term financial success.

 

3



--------------------------------------------------------------------------------

 

Section 4. Administration

 

4.1 Administration. The Committee shall be responsible for the administration of
the Plan. The Committee, by majority action thereof (whether taken during a
meeting or by written consent), shall determine the type or types of Awards to
be made under the Plan and shall designate from time to time the Employees who
are to be recipients of such Awards. The Committee is authorized to interpret
the Plan, to prescribe, amend, and rescind rules and regulations relating to the
Plan, to provide for conditions and assurances deemed necessary or advisable to
protect the interests of the Company, and to make all other determinations
necessary or advisable for the administration of the Plan, but only to the
extent not contrary to the express provisions of the Plan. Determinations,
interpretations, or other actions made or taken by the Committee pursuant to the
provisions of the Plan shall be final and binding and conclusive for all
purposes and upon all persons whomsoever. To the extent deemed necessary or
advisable for purposes of Rule 16b-3 or otherwise, the Board may act as the
Committee hereunder.

 

4.2 Delegation of Authority. To the extent provided by resolution of the Board,
the Committee may authorize the Chief Executive Officer of the Corporation and
other senior officers of the Company to designate officers and employees to be
recipients of Awards, to determine the terms, conditions, form and amount of any
such Awards, and to take such other actions which the Committee is authorized to
take under this Plan, provided that the Committee may not delegate to any person
the authority to grant Awards to, or take other action with respect to,
Participants who at the time of such Awards or action are subject to Section 16
of the Exchange Act or are “covered employees” as defined in Section 162(m) of
the Code.

 

4.3 Award Agreements. Each Award shall be embodied in an Award Agreement, which
shall contain such terms, conditions and limitations as shall be determined by
the Committee. The Award Agreement shall be delivered to, and, to the extent
required by the Committee, signed by the Participant.

 

Section 5. Stock Subject to Plan

 

5.1 Number of Shares Available for Awards. The total number of shares of Stock
which may be issued pursuant to Awards under the Plan may not exceed 6,431,641
(inclusive of shares issued prior to February 19, 2003, the date this amended
and restated Plan was approved by the Board) of which an aggregate of not more
than 325,000 shares shall be issued under Awards which are Restricted Stock or
Restricted Stock Units. Such number of shares shall be subject to adjustment
upon occurrence of any of the events indicated in Section 5.4. The shares to be
delivered under the Plan may consist, in whole or in part, of authorized but
unissued Stock or treasury Stock, not reserved for any other purpose.

 

5.2 Reuse. If, and to the extent:

 

(a) An Option shall expire or terminate for any reason without having been
exercised in full (including, without limitation, cancellation and re-grant), or
in the event that an Option is exercised or settled in a manner such that some
or all of the shares of Stock related to the Option are not issued to the
Participant (or beneficiary) (including as the result of a share-for-share
exercise or the use of shares for withholding taxes), the shares of Stock
subject thereto

 

4



--------------------------------------------------------------------------------

 

which have not become outstanding shall (unless the Plan shall have terminated)
remain available for issuance under the Plan; or

 

(b) Any Awards under the Plan are forfeited for any reason, or settled in cash
in lieu of Stock or in a manner such that some or all of the shares of Stock
related to the Award are not issued to the Participant (or beneficiary)
(including as a result of the use of shares for tax withholding), such shares of
Stock shall (unless the Plan shall have terminated) remain available for
issuance under the Plan, except as provided in Section 8.2 which relates to the
exercise of SARs in lieu of Options.

 

5.3 Limitations on Awards to a Single Participant. Notwithstanding anything to
the contrary contained in this Plan, the following limitations shall apply to
Awards made hereunder:

 

(a) No Participant may be granted, during any calendar year period, Awards
consisting of Options or SARs that are exercisable for more than 250,000 shares
of Stock (500,000 in the Participant’s initial calendar year as an Employee),
subject to adjustment pursuant to the provisions of Section 5.4;

 

(b) No Participant may be granted, during any calendar period, Awards consisting
of shares of Common Stock or units denominated in such shares (other than any
Awards consisting of Options or SARs) covering or relating to more than 250,000
shares of Common Stock (500,000 in the Participant’s initial calendar year as an
Employee), subject to adjustment pursuant to the provisions of paragraph 5.4
hereof; and

 

5.4 Adjustment in Capitalization. In the event of any change in the outstanding
shares of Stock that occurs after ratification of the Plan by the stockholders
of the Company by reason of a Stock dividend or split, recapitalization, merger,
consolidation, combination, exchange of shares, or other similar corporate
change, the aggregate number of shares of Stock available for issuance under
Section 5.1, subject to each outstanding Award and the other terms thereof, and
the limitations set forth in Section 5.3, shall be adjusted appropriately by the
number of shares the Committee, whose determination shall be conclusive;
provided, however, that fractional shares shall be rounded to the nearest whole
share.

 

Section 6. Duration of Plan

 

6.1 Duration of Plan. This Plan shall remain in effect, subject to the Board’s
right to earlier terminate the Plan pursuant to Section 15 hereof, until all
Stock subject to it shall have been purchased or acquired pursuant to the
provisions hereof. Notwithstanding the foregoing, no Award may be granted under
the Plan on or after February 21, 2011.

 

Section 7. Stock Options

 

7.1 Grant of Options. Subject to the provisions of Section 5 and 6, Options may
be granted to Participants at any time and from time to time as shall be
determined by the Committee. The Committee shall have complete discretion in
determining the number of Options granted to each Participant. The Committee may
grant any type of Option to purchase Stock that is permitted by law at the time
of grant.

 

5



--------------------------------------------------------------------------------

 

7.2 Option Price. No Option granted pursuant to the Plan shall have an Option
price that is less than the Fair Market Value of the Stock on the date the
Option is granted.

 

7.3 Exercise of Options. Options awarded under the Plan shall be exercisable at
such times and be subject to such restrictions and conditions as the Committee
shall approve, either at the time of grant of such Options or pursuant to a
general determination, and which need not be the same for all Participants,
provided that, to the extent required to comply with Rule 16b-3, no Option shall
be exercisable within the first six months of its term, unless death or
Disability of the Participant occurs during such period. Each Option which is
intended to qualify as an Incentive Stock Option pursuant to Section 422 of the
Code, and each Option which is intended to qualify as another type of ISO which
may subsequently be authorized by law, shall comply with the applicable
provisions of the Code pertaining to such Options.

 

7.4 Payment. Options shall be exercised by the delivery of a written notice of
exercise to the Company, setting forth the number of shares of Stock with
respect to which the Option is to be exercised, accompanied by full payment for
the Stock. The Option Price upon exercise of any Option shall be payable to the
Company in full either:

 

(a) in cash or its equivalent (including, for this purpose, the proceeds from a
cashless exercise as permitted under Federal Reserve Board’s Regulation),

 

(b) by tendering Previously-Acquired Shares having an aggregate Fair Market
Value at the time of exercise equal to the total Option price (including, for
this purpose, Stock deemed tendered by affirmation of ownership),

 

(c) by any other means which the Committee determines to be consistent with the
Plan’s purpose and applicable law, or

 

(d) by a combination of (a), (b), and (c).

 

The exercise of an Option shall cancel any related SAR to the extent of the
number of shares as to which the Option is exercised. As soon as practicable
after receipt of each notice and full payment, the Company shall deliver to the
Participant a certificate or certificates representing the acquired shares of
Stock. Notwithstanding the foregoing, the Option price payable with respect to
the exercise of any Options by a Participant who has a deferral election in
effect under the Company’s Nonqualified Stock Option—Gain Deferral Plan (the
“Gain Deferral Plan”) shall be made solely be tendering previously-acquired
Stock in accordance with paragraph (b) above. As soon as practicable after
receipt of notice of exercise and payment, the Company shall deliver to the
trustee of the trust established under the Gain Deferral Plan, a certificate or
certificates representing such number of shares of Stock determined by dividing
(i) the excess of (A) the Fair Market Value of the shares of Stock purchased
pursuant to such Option exercise, over (B) the aggregate exercise price of the
shares of Stock purchased, by (ii) the Fair Market Value of one share of Stock.
In addition, as soon as practicable after receipt of such notice and payment of
the Option price (other than payment by affirmation of ownership), the Company
shall deliver to the Participant a certificate or certificates representing
shares with a Fair Market Value equal to the aggregate option exercise price
paid, net of any tax withholding pursuant to Section 15.2. For purposes of the
foregoing, Fair Market Value shall be determined on the date of Option exercise.

 

6



--------------------------------------------------------------------------------

 

7.5 Limitations on ISOs. All shares authorized for issuance under this Plan may
be issued pursuant to Incentive Stock Options. Notwithstanding anything in the
Plan to the contrary, to the extent required from time to time by the Code, the
following additional provisions shall apply to the grant of Options which are
intended to qualify as Incentive Stock Options (as such term is defined in
Section 422 of the Code):

 

(a) The aggregate Fair Market Value (determined as of the date the Option is
granted) of the shares of Common Stock with respect to which Incentive Stock
Options are exercisable for the first time by any Participant during any
calendar year (under all plans of the Company) shall not exceed $100,000 or such
other amount as may subsequently be specified by the Code; provided that, to the
extent that such limitation is exceeded, any excess Options (as determined under
the Code) shall be deemed to be Nonstatutory (Nonqualified) Stock Options.

 

(b) Any Incentive Stock Option authorized under the Plan shall contain such
other provisions as the Committee shall deem advisable, but shall in all events
be consistent with and contain or be deemed to contain all provisions required
in order to qualify the Options as Incentive Stock Options.

 

(c) All Incentive Stock Options must be granted within ten years from the
earlier of the date on which this Plan was adopted by the Board of Directors or
the date this Plan was approved by the stockholders.

 

(d) Unless exercised, terminated, or cancelled sooner, all Incentive Stock
Options shall expire no later than ten years after the date of grant.

 

7.6 Restrictions on Stock Transferability. The Committee shall impose such
restrictions on any shares of Stock acquired pursuant to the exercise of an
Option under the Plan as it may deem advisable, including, without limitation,
restrictions under the applicable Federal securities law, under the requirements
of any stock exchange upon which such shares of Stock are then listed and under
any blue sky or state securities laws applicable to such shares.

 

7.7 Termination of Employment Due to Death, Disability, Retirement. In the event
the employment of a Participant is terminated by reason of death, Disability, or
Retirement, any outstanding Options then exercisable may be exercised at any
time prior to the expiration date of the Options or within three (3) years after
such date of termination of employment, whichever period is the shorter. For
purposes of the preceding sentence, in the event such termination is due to
death or Disability, then any outstanding Options shall vest 100% and be deemed
exercisable in full as of such termination. However, in the case of Incentive
Stock Options, the favorable tax treatment prescribed under Section 422 of the
Code shall not be available if such options are not exercised within three (3)
months after date of termination, or twelve (12) months in the case of
Disability, provided such Disability constitutes total and permanent disability
as defined in Section 22(e)(3) of the Code. If an Incentive Stock Option is not
exercised within three (3) months of termination due to Retirement, it shall be
treated as a Nonstatutory (Nonqualified) Stock Option for the remainder of its
allowable exercise period.

 

7.8 Termination of Employment other than Due to Death, Disability, Retirement or
for Cause; Termination for Cause. If the employment of the Participant shall
terminate for any

 

7



--------------------------------------------------------------------------------

reason other then death, Disability, Retirement, or involuntarily for Cause, the
rights under any then outstanding Option granted pursuant to the Plan shall
terminate upon the expiration date of the Option or one month after such date of
termination of employment, whichever first occurs; provided, however, that in
the event such termination of employment occurs after a Change in Control (as
defined in Section 14.2 of the Plan), the rights under any then outstanding
Option granted pursuant to the Plan shall terminate upon the expiration date of
the Option or three years after such date of termination of employment,
whichever first occurs. Where termination of employment is involuntarily for
Cause, rights under all Options shall terminate immediately upon termination of
employment.

 

7.9 Nontransferability of Options. Except as provided below, no Option granted
under the Plan may be sold, transferred, pledged, assigned, or otherwise
alienated or hypothecated, otherwise than by will or by the laws of descent and
distribution. Further, all Options granted to a Participant under the Plan shall
be exercisable during his lifetime only by such Participant. Notwithstanding the
foregoing, the Committee may, in its discretion, authorize all or a portion of
the Options (other than Incentive Stock Options) granted to a Participant to be
on terms which permit transfer by such Participant to:

 

(a) the spouse, children or grandchildren of the Participant (“Immediate Family
Members”);

 

(b) a trust or trusts for the exclusive benefit of such Immediate Family
Members, or;

 

(c) a partnership in which such Immediate Family Members are the only partners,
provided that:

 

(i) there may be no consideration for any such transfer;

 

(ii) the Award Agreement pursuant to which such Options are granted expressly
provides for transferability in a manner consistent with this Section 7.10; and

 

(iii) subsequent transfers of transferred Options shall be prohibited except
those in accordance with Section 12. Following transfer, any such Options shall
continue to be subject to the same terms and conditions as were applicable
immediately prior to transfer, provided that for purposes of Section 11 hereof
the term “Participant” shall be deemed to refer to the transferee. The
provisions of Sections 7 and 14 relating to the period of exercisability and
expiration of the Option shall continue to be applied with respect to the
original Participant, and the Options shall be exercisable by the transferee
only to the extent, and for the periods, set forth in said Sections 7 and 14.

 

Section 8. Stock Appreciation Rights

 

8.1 Grant of Stock Appreciation Rights. Subject to the provisions of Sections 5
and 6, Stock Appreciation Rights (“SARs”) may be granted to Participants at any
time and from time

 

8



--------------------------------------------------------------------------------

to time as shall be determined by the Committee. An SAR may be granted at the
discretion of the Committee in any of the following forms:

 

(a) In lieu of Options,

 

(b) In addition to Options,

 

(c) Upon lapse of Options,

 

(d) Independent of Options,

 

(e) Each of the above in connection with previously awarded Options.

 

8.2 Exercise of SARs in Lieu of Options. SARs granted in lieu of Options may be
exercised for all or part of the shares of Stock subject to the related Option
upon the surrender of the right to exercise an equivalent number of Options. The
SAR may be exercised only with respect to the shares of Stock for which its
related Option is then exercisable. Option shares with respect to which the SAR
shall have been exercised may not be subject again to an Award under this Plan.
SARs granted pursuant to this Section 8.2 with respect to which the Option
shares have been exercised will immediately lapse upon such exercise.

 

8.3 Exercise of SARs in Addition to Options. SARs granted in addition to Options
shall be deemed to be exercised upon the exercise of the related Options.

 

8.4 Exercise of SARs Independent of Options. SARs granted independent of Options
may be exercised upon whatever terms and conditions the Committee, in its sole
discretion, imposes upon the SARs.

 

8.5 Exercise of SARs Upon Lapse of Options. SARs granted upon lapse of Options
shall be deemed to have been exercised upon the lapse of the related Options as
to the number of shares of Stock subject to the Options. Notwithstanding Section
5.2 above, cancelled Options in an amount equal to the related SARs shall not be
available again for Awards under the Plan.

 

8.6 Payment of SAR Amount. Upon exercise of the SAR, the holder shall be
entitled to receive payment of an amount (subject to Section 8.8 below)
determined by multiplying:

 

(a) The difference between the Fair Market Value of a share of Stock at the date
of exercise over the price fixed by the Committee at the date of grant, by

 

(b) The number of shares with respect to which the Stock Appreciation Right is
exercised.

 

8.7 Form and Timing of Payment. At the discretion of the Committee, payment for
SARs may be made in cash or Stock, or in a combination thereof.

 

8.8 Limit of Appreciation. At the time of grant, the Committee may establish in
its sole discretion, a maximum amount per share which will be payable upon
exercise of an SAR.

 

9



--------------------------------------------------------------------------------

 

8.9 Term of SAR. The term of an SAR granted under the Plan shall not exceed ten
years and one day.

 

8.10 Termination of Employment. In the event the employment of a Participant is
terminated by reason of death, Disability, Retirement, or any other reason, any
SARs outstanding shall terminate in the same manner as specified for Options
under Sections 7.8 and 7.9 herein.

 

8.11 Nontransferability of SARs. No SAR granted under the Plan may be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated,
otherwise than by will or by the laws of descent and distribution. Further, all
SARs granted to a Participant under the Plan shall be exercisable during his
lifetime only by such Participant.

 

Section 9. Restricted Stock and Restricted Stock Units

 

9.1 Grant of Restricted Stock or Restricted Stock Units. Subject to the
provisions of Sections 5 and 6, the Committee, at any time and from time to
time, may grant shares of Restricted Stock or Restricted Stock Units under the
Plan to such Participants and in such amounts as it shall determine. Each grant
of Restricted Stock or Restricted Stock Units shall be in writing. The
Committee, in its discretion, may permit a Participant to defer receipt of any
Restricted Stock Units beyond the expiration of any applicable Period of
Restriction.

 

9.2 Transferability. Except as provided in Sections 9.8 and 9.9 hereof, the
shares of Restricted Stock and Restricted Stock Units granted hereunder may not
be sold, transferred, pledged, assigned, or otherwise alienated or hypothecated
for such period of time as shall be determined by the Committee and shall be
specified in the Restricted Stock grant or the Restricted Stock Unit grant, or
upon earlier satisfaction of other conditions (which may include the attainment
of performance goals as defined in Section 10.8 hereof), as specified by the
Committee in its sole discretion and set forth in the Restricted Stock grant or
the Restricted Stock Unit grant.

 

9.3 Other Restrictions. The Committee shall impose such other restrictions on
any shares of Restricted Stock or Restricted Stock Units granted pursuant to the
Plan as it may deem advisable including, without limitation, restrictions under
applicable Federal or state securities laws, and may legend the certificates
representing Restricted Stock to give appropriate notice of such restrictions.

 

9.4 Voting Rights. Participants holding shares of Restricted Stock or Restricted
Stock Units granted hereunder may exercise full voting rights with respect to
those shares during the Period of Restriction.

 

9.5 Dividends and Other Distributions. During the Period of Restriction,
Participants holding shares of Restricted Stock or Restricted Stock Units
granted hereunder shall be entitled to receive all dividends and other
distributions paid with respect to those shares or units while they are so held.
If any such dividends or distributions are paid in shares of Stock, the shares
shall be subject to the same restrictions on transferability as the shares of
Restricted Stock or Restricted Stock Units with respect to which they were paid.

 

10



--------------------------------------------------------------------------------

 

9.6 Termination of Employment Due to Retirement. In the event a Participant’s
employment terminates on or after his Normal Retirement Date, the Period of
Restriction applicable to the Restricted Stock or the Restricted Stock Units
pursuant to Subsection 9.2 hereof shall automatically terminate and, except as
otherwise provided in Subsection 9.3, the shares of Restricted Stock shall
thereby be free of restrictions and freely transferable. In the event a
Participant terminates employment on or after his Early Retirement Date but
prior to Normal Retirement Date, any shares of Restricted Stock and any
Restricted Stock Units still subject to restrictions at the date of such
termination automatically shall be forfeited and returned to the Company;
provided, however, that the Committee in its sole discretion may waive the
restrictions remaining on any or all shares of Restricted Stock or any and all
Restricted Stock Units, or add such new restrictions to those shares of
Restricted Stock or Restricted Stock Units as it deems appropriate.

 

9.7 Termination of Employment Due to Death or Disability. In the event a
Participant terminates his employment with the Company because of death or
Disability during the Period of Restriction, the restrictions applicable to the
shares of Restricted Stock or to the Restricted Stock Units pursuant to Section
9.2 hereof shall automatically terminate and, except as otherwise provided in
Subsection 9.3, the shares of Restricted Stock shall thereby be free of
restrictions and freely transferable.

 

9.8 Termination of Employment for Reasons other than Death, Disability, or
Retirement. In the event that a Participant terminates his employment with the
Company for any reason other than those set forth in Sections 9.6 and 9.7 hereof
during the Period of Restriction, then any shares of Restricted Stock and any
Restricted Stock Units still subject to restrictions at the date of such
termination automatically shall be forfeited and returned to the Company;
provided, however, that, in the event of an involuntary termination of the
employment of a Participant by the Company other than for Cause, the Committee
in its sole discretion may waive the automatic forfeiture of any or all such
shares or units, and/or may add such new restrictions to such shares of
Restricted Stock or Restricted Stock Units as it deems appropriate.

 

9.9 Nontransferability. No shares of Restricted Stock or Restricted Stock Units
granted under the Plan may be sold, transferred, pledged, assigned, or otherwise
alienated or hypothecated, otherwise than by will or by the laws of descent and
distribution until the termination of the applicable Period of Restriction. All
rights with respect to Restricted Stock or Restricted Stock Units granted to a
Participant under the Plan shall be exercisable during his lifetime only by such
Participant.

 

Section 10. Performance Units and Performance Shares

 

10.1 Grant of Performance Units or Performance Shares. Subject to the provisions
of Sections 5 and 6, Performance Units or Performance Shares may be granted to
Participants at any time and from time to time as shall be determined by the
Committee. The Committee shall have complete discretion in determining the
number of Performance Units or Performance Shares granted to each Participant.

 

10.2 Value of Performance Units and Performance Shares. Each Performance Unit
shall have an initial value of one hundred dollars ($100) and each Performance
Share initially

 

11



--------------------------------------------------------------------------------

shall represent one share of Stock. The Committee shall set performance goals in
its discretion which, depending on the extent to which they are met, will
determine the ultimate value of the Performance Unit or Performance Share to the
Participant. The time period during which the performance goals must be met
shall be called a performance period, and also is to be determined by the
Committee.

 

10.3 Payment of Performance Units and Performance Shares. After a performance
period has ended, the holder of a Performance Unit or Performance Share shall be
entitled to receive the value thereof as determined by the extent to which
performance goals discussed in Section 10.2 have been met.

 

10.4 Form and Timing of Payment. Payment in Section 10.3 above shall be made in
cash, stock, or a combination thereof as determined by the Committee. Payment
may be made in a lump sum or installments as prescribed by the Committee. If any
payment is to be made on a deferred basis, the Committee may provide for the
payment of dividend equivalents or interest during the deferral period.

 

10.5 Termination of Employment Due to Death, Disability, or Retirement. In the
case of death, Disability, or Retirement, the holder of a Performance Unit or
Performance Share shall receive prorata payment based on the number of months’
service during the performance period but based on the achievement of
performance goals during the entire performance period. Payment shall be made at
the time payments are made to Participants who did not terminate service during
the performance period.

 

10.6 Termination of Employment for Other Reasons. In the event that a
Participant terminates employment with the Company for any reason other than
death, Disability or Retirement, all Performance Units and Performance Shares
shall be forfeited; provided, however, that in the event of an involuntary
termination of the employment of the Participant by the Company other than for
Cause, the Committee in its sole discretion may waive the automatic forfeiture
provisions and pay out on a prorata basis.

 

10.7 Nontransferability. Units or Performance Shares granted under the Plan may
be sold, transferred, pledged, assigned, or otherwise alienated or hypothecated,
otherwise than by will or by the laws of descent and distribution until the
termination of the applicable performance period. All rights with respect to
Performance Units and Performance Shares granted to a Participant under the Plan
shall be exercisable during his lifetime only by such Participant.

 

10.8 Performance Goals. For purposes of Sections 9.2 and 10.2 hereof,
“performance goals” shall mean the criteria and objectives, determined by the
Committee pursuant to the Plan, which shall be satisfied or met during the
applicable restriction period or performance period, as the case may be, as a
condition to the Participant’s receipt, in the case of a grant of the Restricted
Stock or a grant of Performance Shares, of the shares of Stock subject to such
grant, or in the case of a Performance Unit Award, of payment with respect to
such Award. Such criteria and objectives may include, but are not limited to,
return on assets, return on equity, growth in net earnings, growth in earnings
per share, growth in the Fair Market Value of the Stock, or any combination of
the foregoing or any other criteria and objectives determined by the Committee.
Upon completion of the restricted period or the performance period, as the case
may be, the

 

12



--------------------------------------------------------------------------------

Committee shall certify the level of the performance goals attained and the
amount of the Award payable as a result thereof.

 

Section 11. Other Awards

 

11.1 Grant of Other Awards. Subject to the provisions of Section 5 and 6, Other
Awards may be granted to Participants at any time and from time to time as shall
be determined by the Committee.

 

11.2 Terms of Other Awards. Other Awards may be made in contribution or in
tandem, with, in replacement of, or as alternatives to Awards under Section 7,
8, 9 or 10 of this Plan or of any other incentive or employee benefit plan of
the Company or any of its subsidiaries. An Other Award may provide for payment
in cash or in Stock or a combination thereof.

 

Section 12. Beneficiary Designation

 

12.1 Beneficiary Designation. Each Participant under the Plan may name, from
time to time, any beneficiary or beneficiaries (who may be named contingently or
successively) to whom any benefit under the Plan is to be paid in case of his
death before he receives any or all of such benefit. Each designation will
revoke all prior designations by the same Participant, shall be in a form
prescribed by the Committee, and will be effective only when filed by the
Participant in writing with the Committee during his lifetime. In the absence of
any such designation, benefits remaining unpaid at the Participant’s death shall
be paid to his estate.

 

Section 13. Rights of Employees

 

13.1 Employment. Nothing in the Plan shall interfere with or limit in any way
the right of the Company to terminate any Participant’s employment at any time,
nor confer upon any Participant any right to continue in the employ of the
Company.

 

13.2 Participation. No employee shall have a right to be selected as a
Participant, or, having been so selected, to be selected again as a Participant.

 

Section 14. Change in Control

 

14.1 In General. Except as expressly provided, otherwise in an Award Agreement,
in the event of a Change in Control of the Company as defined in Section 14.2
below, all Awards under the Plan shall vest 100%, whereupon all Options shall
become exercisable in full, the restrictions applicable to Restricted Stock
shall terminate, and Performance Units and Performance Shares shall be paid out
based upon the extent to which performance goals during the performance period
have been met up to the date of the Change in Control, or at target, whichever
is higher, and all Other Awards shall be paid out based on the terms thereof.

 

14.2 Definition. For purposes of the Plan, a “Change in Control” shall mean any
of the following events:

 

13



--------------------------------------------------------------------------------

 

(a) Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended), other than (i) a trustee or other
fiduciary holding securities under an employee benefit plan of the Company or a
subsidiary, or (ii) a corporation owned directly or indirectly by the
stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company, is or becomes the “beneficial owner” (as
defined in Rule 13d-3 under said Act), directly or indirectly, of securities of
the Company representing 10% or more of the total voting power of the then
outstanding shares of capital stock of the Company entitled to vote generally in
the election of directors (the “Voting Stock”), provided, however, that the
following shall not constitute a change in control: (A) such person becomes a
beneficial owner of 10% of more of the Voting Stock as the result of an
acquisition of such stock directly from the Company, or (B) such person becomes
a beneficial owner of 10% or more of the Voting Stock as a result of the
decrease in the number of outstanding shares caused by the repurchase of shares
by the Company, or (C) such person becomes a beneficial owner of 10% or more of
the Voting Stock without any plan or intention to seek or affect control of the
Company, if such person promptly enters into an irrevocable commitment promptly
to divest, and thereafter promptly divests, such shares of Voting Stock so that
such person ceases to beneficially own 10% or more of the Voting Stock;
provided, further, that in the event a person described in clause (A) or (B)
shall thereafter increase (other than in circumstances described in clause (A)
or (B)) beneficial ownership of stock representing more than 1% of the Voting
Stock, such person shall then be deemed to become a beneficial owner of 10% or
more of the Voting Stock for purposes of this paragraph (a), provided such
person continues to beneficially own 10% or more of the Voting Stock after such
subsequent increase in beneficial ownership, or

 

(b) During any period of two consecutive years, individuals, who at the
beginning of such period constitute the Board of Directors of the Company, and
any new director, whose election by the Board of Directors or nomination for
election by the Company’s stockholders was approved by a vote of at least
two-thirds (2/3rds) of the directors then still in office who either were
directors at the beginning of the period or whose election or nomination for
election was previously so approved, cease for any reason to constitute a
majority thereof, or

 

(c) the stockholders of the Company approve, or if such approval is not
necessary or required, the consummation of, a reorganization, merger or
consolidation, the sale or other disposition of all or substantially all of the
assets, or a similar transaction or series of transactions involving the Company
(a “Business Combination”) in each case, unless (1) all or substantially all of
the individuals and entities who were the beneficial owners, respectively, of
the Voting Stock immediately prior to such Business Combination beneficially
own, directly or indirectly, more than 50% of the total voting power represented
by the voting securities entitled to vote generally in the election of directors
of the Company or the corporation resulting from the Business Combination
(including, without limitation, a corporation which as a result of the Business
Combination owns the Company or all or substantially all of the Company’s assets
either directly or through one or more subsidiaries), in substantially the same
proportions as their ownership, immediately prior to the Business Combination of
the Voting Stock of the Company, and (2) at least a majority of the members of
the board of directors of the Company or such corporation resulting from the
Business Combination were members of the Incumbent Board at the time of the
execution of the initial agreement, or action of the Incumbent Board, providing
for such Business Combination; or

 

14



--------------------------------------------------------------------------------

 

(d) the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company.

 

The Board has final authority to determine the exact date on which a Change in
Control has been deemed to have occurred under (a), (b), (c) and (d) above.

 

Section 15. Amendment, Modification and Termination of Plan

 

15.1 Amendment, Modification, Suspension and Termination of Plan. The Board may
amend, modify, suspend or terminate this Plan for the purpose of meeting or
addressing any changes in legal requirements or for any other purpose permitted
by law, except that no amendment or alteration that would adversely affect the
rights of any Participant under any Award previously granted to such Participant
shall be made without the consent of such Participant.

 

Section 16. Tax Withholding

 

16.1 Tax Withholding. The Company shall have the power and the right to deduct
or withhold, or require a Participant to remit to the Company, an amount
sufficient to satisfy Federal, state, and local taxes, domestic or foreign,
required by law or regulation to be withheld with respect to any taxable event
arising as a result of the Plan.

 

16.2 Share Withholding. With respect to withholding required upon the exercise
of Options or SARs, upon the lapse of restrictions on Restricted Stock, or upon
any other taxable event arising as a result of awards granted hereunder,
Participants may elect to satisfy the withholding requirement, in whole or in
part, by having the Company withhold shares of Stock having a Fair Market Value
on the date the tax is to be determined equal to the minimum statutory total tax
which would be imposed on the transaction; provided, however, that in the event
a deferral election is in effect with respect to the shares deliverable upon
exercise of an Option, then the Participant may only elect to have such
withholding made from the Stock tendered to exercise such Option. All such
elections shall be irrevocable, made in writing, signed by the Participant, and
shall be subject to any restrictions or limitations that the Committee, in its
sole discretion, deems appropriate.

 

Section 17. Indemnification

 

17.1 Indemnification. Each Person who is or shall have been a member of the
Committee or of the Board shall be indemnified and held harmless by the Company
against and from any loss, cost, liability, or expense that may be imposed upon
or reasonably incurred by him in connection with or resulting from any claim,
action, suit, or proceeding to which he may be a party or in which he may be
involved by reason of any action taken or failure to act under the Plan and
against and from any and all amounts paid by him in settlement thereof, with the
Company’s approval, or paid by him in satisfaction of any judgment in any such
action, suit, or proceeding against him, provided he shall give the Company an
opportunity, at its own expense, to handle and defend the same before he
undertakes to handle and defend it on his own behalf. The foregoing right of
indemnification shall not be exclusive of any other rights of indemnification to
which such persons may be entitled under the Company’s Certificate of

 

15



--------------------------------------------------------------------------------

Incorporation or Bylaws, as a matter of law, or otherwise, or any power that the
Company may have to indemnify them or hold them harmless.

 

Section 18. Requirements of Law

 

18.1 Requirements of Law. The granting of Awards and the issuance of shares of
Stock upon the exercise of an Option shall be subject to all applicable laws,
rules, and regulations, and to such approvals by any governmental agencies or
national securities exchanges as may be required.

 

18.2 Governing Law. The Plan, and all agreements hereunder, shall be construed
in accordance with and governed by the laws of the State of Delaware.

 

16